Citation Nr: 1413257	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-48 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include residuals of a cold injury.

2.  Entitlement to service connection for a back disability, to include as secondary to cold injury to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was scheduled for a Travel Board hearing in August 2011, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  The Veteran does not have residuals of bilateral cold injury to the feet that are attributable to active service, and the diagnosed foot disabilities are less likely related to active service.

2.  A back disability is not shown to be related to or aggravated by any injury, disease, or event in service, to include bilateral cold injury to the feet.


CONCLUSION OF LAW

1.  The Veteran does not have residuals of a cold injury to the feet that is the result of disease or injury incurred in or aggravated during active service, and the currently diagnosed bilateral foot disabilities were not incurred in or aggravated by service and are not due to any incident of service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A back disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by any injury, disease, or event in service, to include bilateral cold injury to the feet.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA should specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.

The Board finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records and VA examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Bilateral foot disability

The Veteran asserts that he has a bilateral foot disability, to include residuals of a cold injury to the feet, as a result of active service.  Specifically, the Veteran has reported that he was on guard duty in January 1975 when the temperature dropped unexpectedly and caused frostbite on both of his feet, causing him to lose feeling bilaterally for a week.  The Veteran states that he was on restricted duty for six weeks after that incident, which included not being able to wear boots.  

A review of the service medical records shows that the Veteran was diagnosed with and treated for cold exposure in January 1975 which he experienced during field exercises.  The Veteran's June 1976 separation examination noted that he experienced frostbite to both feet, and recurrent back pain for two years with heavy lifting.  The examination also reported that the Veteran experienced foot pain on prolonged standing.

At a March 2010 VA cold injury protocol examination, the Veteran reported that he experienced intermittent stabbing sensations in his heels, which lasted a few hours or a day; that his feet hurt when he first got up in the morning, which he attempted to walk off, which usually took about 10 minutes; that he experienced intermittent cramps in his feet; and that he was unable to wear dress shoes due to foot pain.   The Veteran related that he treated the symptoms with over-the-counter pain killers, and treated his feet topically with icy-hot and Epsom salt baths, and that he walked for exercise.  Following a physical examination, the examiner concluded that there was no physical examination evidence, radiographic evidence, or medical documentation to support residuals of a cold injury.  The examiner opined that the Veteran's current foot disability was less likely than not caused by or a result of the cold injury the Veteran experienced in active service.  The examiner stated that the pain in both heels was most likely due to the calcaneus spurs noted on the X-rays, and the pain with palpation of the plantar aspect of both feet seemed consistent with the area covered by the plantar fascia.

The Board acknowledges that the Veteran is competent to report that he first experienced a bilateral foot disability while in active service, right after a cold injury, and that he has continued to experience symptoms of a bilateral foot disability since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a bilateral foot disability, and that they have continued since service because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

However, although the Veteran contends that he experiences residuals of frostbite of the feet related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed residuals of frostbite because such matters require medical expertise.  Because post-service evidence found no evidence of residuals of any cold injury, the Board finds that the evidence does not support a continuity of symptomatology of any cold injury.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124   (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding residuals of frostbite being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his bilateral foot disability are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's bilateral foot disability, which attribute the bilateral foot disability to factors unrelated to service.   

In sum, the Veteran denied seeking treatment for a bilateral foot disability in 38 years after active service.  The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for a bilateral foot disability.  The Board finds that the March 2010 VA examiner's opinion is the most probative opinion of record and establishes that a bilateral foot disability is not etiologically related to, or the result of, an injury experienced during active service.  Rather, the bilateral foot disability was attributed to nonservice-related factors.  No nexus between the Veteran's bilateral foot disability and his cold injury in active service has been established by competent evidence or continuity of symptomatology.  No currently diagnosed foot disability is shown to have been incurred in service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Back disability

The Veteran asserts that he has a back disability, to include as due to residuals of a cold injury to the feet, as a result of active service.  Specifically, the Veteran has reported that he was on guard duty in January 1975 when the temperature dropped unexpectedly and caused frostbite on both of his feet, causing him to lose feeling bilaterally for a week.  The Veteran states that he was on restricted duty for six weeks after that incident, which included not being able to wear boots.  The Veteran has related that he began experiencing back problems in early 1976.    

A review of the service medical records shows that the Veteran was diagnosed with and treated for cold exposure in January 1975 which he experienced during field exercises.  The Veteran's June 1976 separation examination noted that he experienced frostbite to both feet, and recurrent back pain for two years with heavy lifting.  The examination also reported that the Veteran experienced foot pain on prolonged standing.

At a March 2010 VA cold injury protocol examination, the Veteran reported that he experienced intermittent back pain.  The Veteran stated that he experienced back spasms while walking, some of which almost took him to his knees, every two to three months, or as often as three times a month.  The Veteran reported that he was told several years ago by a doctor that he had some compression of his vertebrae, which caused the back spasms.  The Veteran related that he treated them topically with icy-hot, by applying heat pads and patches, and by using a heated vibrating  back support while driving.  Following a physical examination, the examiner concluded that the Veteran experienced lumbar strain.  The examiner opined that the Veteran's current back disability was less likely than not caused by or a result of the bilateral cold injury the Veteran experienced in active service.  The examiner stated that records documented back pain in June 1976, and the Veteran's cold injury was in January 1975.  The examiner opined that back pain that was due to changes in posture or gait due to foot pain would be expected to cause a constant, rather than an intermittent, issue, and that the Veteran's current back pain was not related to his cold injury.

In the April 2010 addendum, the VA examiner noted that the Veteran's service medical records did not show any complaint of back pain, except for the mention on the June 1976 separation examination, where he complained of pain with heavy lifting for the past two years.  The examiner stated that there was no record of the Veteran being seen for back pain, and no report of trauma or injury to the Veteran's back.  The examiner related that X-rays of the Veteran's back showed mild degenerative disc changes consistent with normal aging and not uncommon in someone of the Veteran's age.

The Board acknowledges that the Veteran is competent to report that he first experienced a back disability while in active service, and that he has continued to experience symptoms of a back disability since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a back disability, and that they have continued since service because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

However, although the Veteran contends that he experiences a back disability related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed back disability because such matters require medical expertise.  Because post-service evidence found no evidence of a back disability related to the Veteran's in-service cold injury, the Board finds that the evidence does not support a continuity of symptomatology of a back disability.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124   (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding back a disability being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his back disability are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's back disability, which attribute the back disability to factors unrelated to service.   

In sum, the Veteran did not seek treatment for a back disability for 38 years after active years.  The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for a back disability.  The Board finds that the March 2010 VA examiner's opinion, and April 2010 addendum, are the most probative opinions of record and establish that the Veteran's back disability is not etiologically related to, or the result of, an injury experienced during active service.  Rather, the back disability was attributed to nonservice-related factors.  No nexus between the Veteran's back disability and his cold injury in active service has been established by competent evidence or continuity of symptomatology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for a bilateral foot disability, to include residuals of a cold injury, is denied.

Entitlement to service connection for a back disability, to include as secondary to cold injury to the feet, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


